Citation Nr: 1218452	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-43 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in October 2009.  In April 2011 the Board remanded the matter for further development.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) (rated 70 percent disabling), gunshot wound of the right thigh, muscle groups XIII and XV (rated 30 percent disabling), tinnitus (rated 10 percent disabling), hearing loss and erectile dysfunction (both rated 0 percent disabling), his combined service-connected disability rating is 80 percent. 

2.  The Veteran has a high school education, and 12 months of technical training; his past work experience includes that of an aircraft mechanic. 

3.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication VCAA notice by a letter dated in January 2009 (including specific reference to a claim for TDIU).  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the duty to assist, VA treatment records (including those pursuant to April 2011 Board remand) have been associated with the claims file.  VA treatment records from July 2011 to March 2012 are located in Virtual VA, and have been reviewed.  Pursuant to April 2011 Board remand private treatment records from 2005 were to be obtained from Dr. Steele and Dr. Deng.  A May 2011 letter informed the Veteran that additional evidence was needed from him.  It was requested that he complete and return VA Form 21-4142, Authorization and Consent to Release Information for the private health care providers.  No response was received to that letter.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1993) (VA's duty to assist a Veteran in developing the facts and evidence pertinent to his claim is not a one-way street).  

The Veteran has also been afforded VA examinations in connection with his disability claims.  VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Review of the claims file reveals that the Veteran is service-connected for PTSD (rated 70 percent disabling), gunshot wound of the right thigh, muscle groups XIII and XV (rated 30 percent disabling), tinnitus (rated 10 percent disabling), hearing loss and erectile dysfunction (both rated 0 percent disabling), his combined service-connected disability rating is 80 percent.  

In an October 2008 "Request For Employment Information In Connection With Claim For Disability Benefits[,]" completed and signed by the Veteran's former supervisor, it was noted that the Veteran was employed full-time as an aircraft mechanic from June 1980 to October 2008, when he took regular retirement.  It was noted that due to the sensitivity of the job (working on billion dollar aircraft) and the Veteran's problems (with not being able to be around people and being forgetful), he was placed in work areas that did not involve many co-workers.

In his December 2008 application for a TDIU, the Veteran indicated that his service-connected PTSD and gunshot wounds disabilities prevent him from securing or following any substantially gainful occupation.  He worked as an aircraft mechanic for approximately 28 years.  The evidence shows he completed 12 years of education and 12 months of technical training.  His longest full-time job was 41 years, 11 months; his usual (or last) occupation was "Hollingshead Category: Skilled Manual."  (See March 2006 VA Medical Center ASI Note).  The record reflects that the Veteran retired from his job (as an aircraft mechanic) in October 2008.  He indicated on his application that he did not leave his last job because of his disability, and that he did not expect to receive disability retirement or workers' compensation benefits.  His retirement was regular, and not one for disability.

In June 2009 the Veteran underwent VA examinations for hearing loss and tinnitus, genitourinary, muscles, and mental disorders.  The Board has found that such examinations are adequate for rating purposes in this instance.  See Barr v. Nicholson 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  VA audiology examination report showed the Veteran had normal to moderate right ear sensorineural hearing loss, and mild to moderate left ear sensorineural hearing loss.  It was noted that there was a significant effect on occupational activities in that the Veteran had difficulty understanding speech in the presence of competing stimuli (i.e., background noise).  While the Veteran reported he had difficulty listening and understanding speech in the presence of background noise and listening on the telephone, he did not report difficulty performing any type of jobs because of his hearing loss and tinnitus.  

On VA genitourinary examination the Veteran was diagnosed with erectile dysfunction.  There were no occupational effects noted in that examination report.  During examination of the muscles, the Veteran reported that he had worked as a laborer all of his life and occasionally had some spasm in the right thigh.  He stated that he walked okay and he was able to climb stairs without any problem.  The diagnosis was bullet wound, right thigh; wound well-healed, completely healed with no keloid or contractures, no gross deformity, no evidence of interfering with function of the closest joint, which is the knee, and no evidence of injuries to any other structures except the superficial thigh tissues.

On examination for mental disorders, the Veteran was diagnosed with PTSD.  His Global Assessment of Functioning scale was 55.  It was noted that his usual occupation was aircraft mechanic, a position from which he retired (due to age or duration of work) in October 2008.  The examiner commented that the Veteran was able to work until his retirement in 2008.  He also indicated that there was not total occupational impairment due to PTSD signs and symptoms, although PTSD signs and symptoms did result in deficiencies in judgment, thinking, family relations, work, and mood. 

Although the Veteran's combined service-connected disability rating is 80 percent, which meets the schedular requirements for entitlement to a TDIU, entitlement is not warranted because it has not been shown that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  

While the evidence shows that the Veteran's hearing disability has a significant effect on occupational activities, it was not shown that his hearing disability precludes him from engaging in substantial gainful employment.  Furthermore, the Veteran worked full-time until October 2008 and is receiving regular retirement benefits, not based on disability.  While accommodations were made, during his employment, due to his PTSD symptoms, the evidence does not reflect that he was unable to perform his assigned duties due to that service-connected disability.  

The Board has considered the statements of the Veteran, and do not doubt that his overall medical condition results in significant impairment.  However, the preponderance of the evidence is against a finding that his service-connected disabilities preclude all forms of gainful employment consistent with his education and work history.  There is no medical evidence to support his assertions of unemployability due to his service-connected disabilities.  Thus, the claim for TDIU must be denied.

The Board stresses that in considering the Veteran's claim for a TDIU, it is only the impact of the service-connected disabilities that is relevant; the Board may not consider the Veteran's age.  As the preponderance of the evidence is against a finding that the service-connected disabilities preclude gainful employment, the doctrine of reasonable doubt is not for application.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


